     Case 2:19-cv-04987-DGC-MHB Document 119 Filed 06/02/20 Page 1 of 4




 1                                                                                           SH

 2    WO
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9     Nathan Sterling Mason,                        No. CV 19-04987-PHX-DGC (MHB)
10                          Plaintiff,
11     v.                                            ORDER
12
       Charles L. Ryan, et al.,
13
                            Defendants.
14
15           Plaintiff Nathan Sterling Mason, who is currently confined in Arizona State Prison
16    Complex (ASPC)-Lewis, Buckley Unit in Buckeye, Arizona, brought this civil rights
17    action pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s “Motion to Dismiss
18    Certain Defendants/Motion to Reconsider Doc. 113.” (Doc. 114.)
19    I.     Background
20           Upon screening Plaintiff’s First Amended Complaint (Doc. 19) under 28 U.S.C.
21    § 1915A(a), the Court determined that Plaintiff stated the following claims: (1) an Eighth
22    Amendment medical care claim against former Arizona Department of Corrections (ADC)
23    Director Charles Ryan in his individual capacity in Count One; (2) an Eighth Amendment
24    official capacity medical care claim in Count One against current ADC Director David
25    Shinn; (3) an Eighth Amendment medical care claim in Count Four against Nurse
26    Practitioner Ende in his individual capacity; (4) First Amendment retaliation claims in
27    Count Three against Special Security Unit Officer Taylor, Lieutenant Randall Lowe,
28    Corrections Officer (CO) III Jaymond Williams, Deputy Warden Ronald Abbl, CO II
     Case 2:19-cv-04987-DGC-MHB Document 119 Filed 06/02/20 Page 2 of 4




 1    Evans, CO II Kila, and CO II Vargas; and (5) a First Amendment retaliation claim and an
 2    Eighth Amendment excessive force claim against CO II Hernandez in Count Three.
 3    (Doc. 28.) The Court ordered these Defendants to answer the respective claims against
 4    them and dismissed the remaining claims and Defendants. (Id.)
 5           On February 5, 2020, service was returned unexecuted for Defendants Vargas and
 6    Hernandez. (Docs. 47–48.) The Court ordered Defendants to file the last known addresses
 7    of Defendants Hernandez and Vargas under seal, and Defendants responded that they were
 8    unable to identify which correctional officers “Hernandez” and “Vargas” Plaintiff was
 9    referring to in his complaint because there were many correctional officers employed by
10    the Arizona Department of Corrections with those surnames. (Docs. 96, 102.) Defendants
11    were therefore unable to provide the Court or Plaintiff with the current work locations or
12    last known home addresses of Defendants Vargas and Hernandez. (Doc. 102.) On May 13,
13    2020, the Court dismissed Defendants Vargas and Hernandez for failure to timely serve
14    and failure to prosecute. (Doc. 113.)
15    II.    Plaintiff’s Motion
16           A.     Voluntary Dismissal of Defendants
17           In his Motion, Plaintiff states that he moves to voluntarily dismiss Defendants
18    Evans, Kila and Williams from the action. (Doc. 114.) Federal Rule of Civil Procedure
19    41(a)(2) provides that after a defendant has answered the complaint, “an action may be
20    dismissed at the plaintiff’s request only by court order, on terms that the court considers
21    proper.” Fed. R. Civ. P. 41(a)(2). “A district court should grant a motion for voluntary
22    dismissal under Rule 41(a)(2) unless a defendant can show that it will suffer some plain
23    legal prejudice as a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001). Unless
24    otherwise ordered, dismissal is without prejudice. Fed. R. Civ. P. 41(a)(2). Here,
25    Defendants have not objected to Plaintiff’s request to dismiss Defendants Evans, Kila, and
26    Williams, and they present no argument that prejudice will result if this portion of
27    Plaintiff’s Motion is granted. The Court therefore will grant Plaintiff’s request and dismiss
28    Defendants Evans, Kila, and Williams without prejudice.



                                                  -2-
     Case 2:19-cv-04987-DGC-MHB Document 119 Filed 06/02/20 Page 3 of 4




 1           B.     Reconsideration of May 13, 2020 Order
 2           Plaintiff asks the Court to reconsider its Order dismissing Defendant Hernandez.
 3    (Doc. 114.) Plaintiff states that he “received Hernandez’s name less than 1 week prior to
 4    the Court’s sua sponte dismissal” and that he “planned to submit the summons on
 5    5/14/2020” which would have been his first opportunity to do so after identifying
 6    Defendant Hernandez. (Id.)
 7           In his First Amended Complaint, Plaintiff alleges that he was assaulted by CO G.
 8    Hernandez on September 7, 2019. (Doc. 19 at 12.) On May 8, 2020, Defendants filed a
 9    supplemental notice indicating that there was a CO Guillermo Hernandez assigned to the
10    Buckley Unit on that day, and Defendants provided the physical address for the Buckley
11    Unit. (Doc. 112.) The Court dismissed Defendant Hernandez just a few days after
12    Defendants filed their supplement notice and before Plaintiff had an opportunity to serve
13    Defendant Hernandez at the address provided by Defendants.            The Court finds that
14    reconsideration is warranted and will reinstate Hernandez as a Defendant and give Plaintiff
15    60 days to execute service on Defendant Hernandez. Failure to serve Defendant Hernandez
16    within this time may result in his dismissal from the action.
17    IT IS ORDERED:
18           (1)    The reference to the Magistrate Judge is withdrawn as to Plaintiff’s “Motion
19    to Dismiss Certain Defendants/Motion to Reconsider Doc. 113” (Doc. 114), and the
20    Motion is granted.
21           (2)    Defendants Evans, Kila, and Williams are dismissed without prejudice
22    pursuant to Federal Rule of Civil Procedure 41(a)(2).
23           (3)    The portion of the Court’s May 13, 2020 Order (Doc. 113) in which the Court
24    dismissed Defendant Hernandez is vacated.
25           (4)    The Clerk of Court must reinstate Hernandez as a Defendant and provide
26    Plaintiff with a service packet as to Defendant Hernandez.
27           (5)    Plaintiff must complete and return the service packet to the Clerk of the Court
28    as to Defendant Hernandez within twenty-one (21) days from the date this Order is filed.



                                                  -3-
     Case 2:19-cv-04987-DGC-MHB Document 119 Filed 06/02/20 Page 4 of 4




 1           (6)    The time for completing service on Defendant Hernandez shall be extended
 2    sixty (60) days from the date this Order is filed. Failure to serve Defendant Hernandez
 3    within this time may result in his dismissal.
 4           Dated this 2nd day of June, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -4-
